Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Kiril Q. Dimov, Reg. No. Reg. No. 60,490 on 02/19/2021.
  
 1-21. (Cancelled)

22.  (Currently Amended) A method for use in a system comprising a messaging platform and a plurality of computing units, the method comprising:
receiving a graph-based program that identifies a bipartite graph and one or more update function sets, the bipartite graph including a plurality of graph nodes;
providing each of a plurality of computing units with a corresponding one of the update function sets;

executing the graph-based program by providing a respective initial message to any of the computing units and executing a respective callback function on any of the computing units, 
wherein the one or more update function sets at least in part define data processing operations that are to be performed by the computing units in an order that is specified by the topology of the bipartite graph. 

23.  (Cancelled)	
24.  (Previously Presented)	The method of claim 22, wherein: (a) the bipartite graph is a factor graph, (b) the plurality of channels define a topology that is the same as the topology of the factor graph, and (c) each of the plurality of channels has only one subscriber that is registered on the channel, and (d) each of the plurality of channels has one or more publishers that are registered on the channel. 
25.  (Previously Presented)	The method of claim 22, wherein at least two of the computing units are implemented using different physical computing devices, each physical computing device including a respective processing circuitry and a respective memory.   



27.  (Previously Presented)	The method of claim 22, wherein at least two of the computing units are implemented as different virtual machines that are executed on the same physical computing device. 

28.  (Previously Presented)	The method of claim 22, wherein each of the computing units is configured to execute a respective callback function, which, when invoked, causes the computing unit to execute the update function set that is provided to the computing unit.

29.  (Previously Presented)	The method of claim 22, wherein executing the graph-based program further includes receiving, by the messaging platform, a plurality of messages, and distributing, by the messaging platform, the plurality of messages to one or more of the computing units, wherein each of the plurality of messages is: (a) generated by one of the computing units, (b) received on one of the plurality of channels on which the computing unit is registered as a publisher, and (c) transmitted to another one of the computing units that is registered as a subscriber on the channel.   

30.  (Previously Presented)	The method of claim 29, wherein the plurality of messages are distributed in a synchronous manner, such that all messages that are received during any of a 

31.  (Previously Presented)	The method of claim 22, wherein:
each of the computing units is registered as a publisher on at least one of the plurality of channels, and 
the update function set that is provided to any of the computing units is configured to, when executed by the computing unit, cause the computing unit to generate a plurality of messages and transmit the plurality of messages over channels on which the computing unit is registered as a publisher, such as each of the plurality of messages is generated by a different one of the update functions in the set of update functions, and each of the plurality of messages is transmitted over a different channel.  

32.  (Currently Amended)	A system comprising:
a memory; and
a processing circuitry operatively coupled to the memory, the processing circuitry being configured to:
receive a graph-based program that identifies a bipartite graph and one or more update function sets, the bipartite graph including a plurality of graph nodes;
provide each of a plurality of computing units with a corresponding one of the update function sets;
instantiate a plurality of channels, the plurality of channels defining a topology that matches a topology of the bipartite graph, each of the plurality of channels being associated with at least a pair of the computing units, the computing units in the pair being associated with 
execute the graph-based program by providing a respective initial message to any of the computing units and executing a respective callback function on any of the computing units, 
wherein the one or more update function sets at least in part define data processing operations that are to be performed by the computing units in an order that is specified by the topology of the bipartite graph. 

33.  (Cancelled)	 

34.  (Previously Presented)	The system of claim 32, wherein: (a) the bipartite graph is a factor graph, (b) the plurality of channels define a topology that is the same as the topology of the factor graph, and (c) each of the plurality of channels has only one subscriber that is registered on the channel, and (d) each of the plurality of channels has one or more publishers that are registered on the channel. 

35.  (Previously Presented)	The system of claim 32, wherein at least two of the computing units are implemented using different physical computing devices, each physical computing device including a respective processing circuitry and a respective memory.   



37.  (Previously Presented)	The system of claim 32, wherein at least two of the computing units are implemented as different virtual machines that are executed by the processing circuitry. 

38.  (Previously Presented)	The system of claim 32, wherein each of the computing units is configured to execute a respective callback function, which, when invoked, causes the computing unit to execute the update function set that is provided to the computing unit.

39.  (Previously Presented)	The system of claim 32, wherein executing the graph-based program further includes receiving a plurality of messages, and distributing the plurality of messages to one or more of the computing units, wherein each of the plurality of messages is: (a) generated by one of the computing units, (b) received on one of the plurality of channels on which the computing unit is registered as a publisher, and (c) transmitted to another one of the computing units that is registered as a subscriber on the channel.   

40.  (Previously Presented)	The system of claim 39, wherein the plurality of messages are distributed in a synchronous manner, such that all messages that are received during any of a plurality of consecutive time periods are transmitted substantially concurrently to one or more of the computing units.   

each of the computing units is registered as a publisher on at least one of the plurality of channels, and 
the update function set that is provided to any of the computing units is configured to, when executed by the computing unit, cause the computing unit to generate a plurality of messages and transmit the plurality of messages over channels on which the computing unit is registered as a publisher, such as each of the plurality of messages is generated by a different one of the update functions in the set of update functions, and each of the plurality of messages is transmitted over a different channel.  

42.  (Currently Amended)	A non-transitory computer-readable medium storing one or more machine-readable instructions, which when executed by at least one processor causes the at least one processor to perform the steps of:
receiving a graph-based program that identifies a bipartite graph and one or more update function sets, the bipartite graph including a plurality of graph nodes;
providing each of a plurality of computing units with a corresponding one of the update function sets;
instantiating a plurality of channels, the plurality of channels defining a topology that matches a topology of the bipartite graph, each of the plurality of channels being associated with at least a pair of the computing units, the computing units in the pair being associated with respective graph nodes in the bipartite graph that are connected by a respective edge, such that one of the computing units in the pair is registered on the channel as a publisher, and the other one of the computing units in the pair is registered on the channel as a subscriber; and

wherein the one or more update function sets at least in part define data processing operations that are to be performed by the computing units in an order that is specified by the topology of the bipartite graph.

B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 22, 32, 42 , the prior art taught  by  Hadad(US 7904540 B2), Koike-Akino( US 20170141796 A1), Sindhu(US 20190379553 A1) do not teach on render obvious the limitations recited in claims 22, 32, 42 , when taken in the context of the claims as  a whole providing each of a plurality of computing units with  a corresponding one of the update function sets; instantiating, by the messaging platform, a plurality of channels, the plurality of channels defining a topology that matches a topology of the bipartite graph, each of the plurality of channels being associated with at least a pair of the computing units, the computing units in the pair being associated with respective graph nodes in the bipartite graph that are connected by a respective edge, such that one of the computing units in the pair is registered on the channel as a publisher, and the other one of the computing units in the pair is registered on the channel as a subscriber; and executing the graph-based program by providing a respective initial message to any of the computing units and executing a respective callback function on any of the computing units,  wherein the one or more update function sets at least in part define data processing operations that are to be performed by the computing units in an order that is specified by the topology of the bipartite graph as recited in claims 22, 32, 42  . Moreover, evidence for 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194